Citation Nr: 0023411
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 99-00 784               DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Des Moines, Iowa

THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June to December 1965. This
matter came to the Board of Veterans' Appeals (Board) on appeal of
a decision of the Department of Veterans Affairs (RO) in Des
Moines, Iowa.

REMAND

The veteran's most recent VA examination to determine the extent of
his hearing disability was performed in July 1998. In April 2000,
after the claims folder was forwarded to the Board, the veteran
submitted statements indicating that his hearing disability has
increased in severity and that the increase in severity is
supported by the report of an audiological evaluation by Dr. Mike
Schultz. Although he also indicated that the audiological
evaluation report was being submitted with his statement, the
referenced report is not of record.

In light of these circumstances, the case is REMANDED to the RO for
the following actions:

1. The RO should request the veteran to identify specific names,
addresses, and approximate dates of treatment for all health care
providers, private and VA, who may possess additional records
pertinent to his claim. When the requested information and any
necessary authorization have been received, the RO should attempt
to obtain copies of all pertinent records which have not already
been obtained, to specifically include the report of the
audiological evaluation by Dr. Schulz mentioned above.

2. Then, the RO should arrange for a VA audiological evaluation of
the veteran to determine the current extent of his bilateral
hearing loss disability. Any indicated studies should be performed.
The claimsfolder must be made available to and reviewed by the
examiner.

2 - 

3. Thereafter, the RO should review the claims folder and ensure
that all development actions have been conducted and completed in
full. Then, the RO should undertake any other indicated development
and readjudicate the issue on appeal based on all evidence received
since its most recent decision evaluating the veteran's hearing
disability.

4. If the benefit sought on appeal is not granted to the veteran's
satisfaction, the RO should issue a Supplemental Statement of the
Case and afford the veteran and his representative an appropriate
opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. By this REMAND, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until he is otherwise notified by
the RO.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

3 -

SHANE A. DURKIN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



